El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
El 19 de abril de 1950 El Pueblo de Puerto Rico radicó acción ante el anterior Tribunal de Expropiaciones expro-piando el título de dominio sobre una parcela de terreno y una edificación enclavada en la misma que pertenecían a Carlos J. Torres y a su esposa, a quienes en lo sucesivo llama-remos Torres. Para dicha fecha la propiedad estaba ocupada por la Floor Coverings Company of Puerto Rico, Inc., a quien en adelante llamaremos la Floor Coverings, de conformidad con un contrato de arrendamiento por cinco años otorgado en 1946. (1) El arrendamiento no se inscribió en el registro *944de la propiedad y la Floor Coverings no fué hecha parte de-mandada en la acción.
■ El 7 de agosto de 1950 Torres radicó una moción para que se le entregaran las sumas depositadas por El Pueblo —$1,528.52 y $17,747.50 — como compensación por el terreno y el edificio, respectivamente. El Pueblo no se opuso a dicha moción. Ésta fué declarada con lugar y se le entregaron los fondos a Torres el 9 de agosto de 1950.
El 15 de agosto de 1950, luego de obtener permiso del tribunal sentenciador para intervenir, la Floor Coverings radicó una contestación solicitando entre otras cosas el valor én el mercado de su contrato de arrendamiento y daños por la remoción de su maquinaria. Torres, después de haber sido notificado de una contestación enmendada radicada por la Floor Coverings el 25 de agosto de 1950, radicó una moción el 7 de septiembre de 1950 conviniendo en que las sumas depo-sitadas por El Pueblo y retiradas por Torres constituían el valor en el mercado del terreno y edificio expropiados y con-sintiendo en que se dictara sentencia a ese efecto.
Se concedió permiso a la Floor Coverings para que radi-, cara una segunda contestación enmendada el 17 de enero de 1951. También se permitió a Torres radicar una contesta-ción enmendada el 26 del mismo mes, manifestando que acep-taba que las sumas retiradas por él constituían el valor justo en el mercado de la parcela y del edificio, pero solicitaba del tribunal que resolviese que estas sumas pertenecían exclusi-vamente a él y no incluían daños a los cuales la Floor Coverings, como arrendataria, pudiera tener derecho. (2)
*945Celebrado el juicio en los méritos, el tribunal sentenciador dictó sentencia a favor de la Floor Coverings y en contra del Pueblo por $4,000 como compensación por la pérdida del arrendamiento. Tanto El Pueblo como Torres y la Floor Coverings han apelado de esta sentencia.
1 — I
En su apelación El Pueblo alega que Torres y no él es el responsable de cualesquiera daños a los cuales la Floor Coverings pudiera tener derecho por la pérdida de su arrendamiento. Brevemente expuesta, la teoría del Pueblo es como sigue: El Pueblo expropió el título de dominio sobre los bienes y no los diversos intereses de demandados específicos. Tanto en sus alegaciones como durante el juicio Torres admitió que el depósito constituía el valor de los bienes en el mercado. Como Torres retiró todo el depósito, la compensación de la Floor Coverings, de existir alguna, por la pérdida de su contrato de arrendamiento debe ser pagada por Torres del depósito que él retiró.
Aparentemente el tribunal sentenciador fué de opinión que no solamente Torres tenía derecho a todo el valor del título de dominio sino que la Floor Coverings también tenía derecho a una suma adicional por el valor de su arrenda-miento. No estamos de acuerdo. “Un recurso de expropia-ción es un procedimiento in rem. No va dirigido contra nin-gún demandado en particular, sino contra la propiedad propiamente dicha. Si bien el ejercicio del poder de expro-piar extingue todos los derechos anteriores sobre la propiedad, el gobierno no expropia el interés que pueda tener ningún demandado en particular sobre la propiedad.” Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961, 970. La com-*946pensación fijada por el tribunal sustituye los bienes inmue-bles y los dueños de cada interés sobre los mismos recobran de dicha compensación el mismo interés proporcional que tenían en la propiedad expropiada. Pueblo v. Registrador, 64 D.P.R. 130, 138. El hecho de que el título de dominio sobre bienes expropiados esté sujeto a un contrato de arren-damiento de ordinario no tiene efecto alguno sobre la com-pensación que el gobierno deba pagar por dicho título. Se determina el valor del título de dominio y entonces se le deduce el valor del arrendamiento. “El valor del término de los arrendatarios por años era parte del valor del título de dominio en sí, y cualquier compensación separada para ellos constituía una obvia duplicidad, en lo que atañe al [go-bierno] .” El Juez Learned Hand en United States v. City of New York, 165 F.2d 526, 530 (C.A. 2, 1948) ; United States v. 25.986 Acres of Land, etc., 153 F.2d 277, 279 (C.A. 3, 1946). En tanto en cuanto el arrendamiento menoscaba el valor del título de dominio, el arrendatario debe ser com-pensado de la suma que represente el valor total del título de dominio y no en adición a éste. Silberman v. United States, 131 F.2d 715 (C.A. 1, 1942) ; State, By and Through State Highway Com’n v. Burk, 265 P.2d 783, 800 a 802 (Ore., 1954) ; United States v. Honolulu Plantation Co., 182 F.2d 172 (C.A. 9, 1950) ; Meadows v. United States, 144 F.2d 751 (C.A. 4, 1944) ; Eagle Lake Improvement Co. v. United States, 160 F.2d 182 (C.A. 5, 1947); Bogart v. United States, 169 F.2d 210, 213 (C.A. 10, 1948) ; United States v. 53 1/4 Acres of Land, etc., 176 F.2d 255 (C.A. 2,1949) ; Mayor, etc., of Baltimore v. Gamse & Bro., 104 Atl. 429 (Md., 1918) ; 1 Orgel, Valuation Under Eminent Domain, 2da. ed., págs. 461 a 463, 483; 4 Nichols, Eminent Domain, 3ra. ed., págs. 162, 171 a 173; 2 id., págs. 36 a 39, 51; Anotación, 166 A.L.R. 1211. (3)
*947 “Siempre y cuando que el gobierno haga un esfuerzo razonable para incluir como demandados a todas las personas que pudieran tener un interés en los bienes expropiados, el gobierno no tiene interés como tal en la distribución de la compensación pagada a los varios reclamantes.” Pueblo v. 632 Metros Cuadrados de Terreno, supra, pág. 971. El Pueblo no hizo en este caso “... un esfuerzo razonable para incluir como demandados a todas las personas que pudieran tener un interés en los bienes expropiados . . .”. Aun cuando el contrato no estaba inscrito, el gobierno sabía que la Floor Coverings estaba en posesión de los bienes y operaba allí una fábrica de alfombras. Por tanto cometió error al no incluir como demandada a la Floor Coverings y al consentir en que Torres retirara todo el depósito. Si por cualquier motivo la Floor Coverings no pudiera recobrar de Torres los daños a que tenga derecho por la pérdida de su arrendamiento, el gobierno sería responsable de ellos. Pero entre Torres y el gobierno, Torres debe pagar dichos daños a la Floor Coverings, siempre y cuando que el depósito constituya el valor en el mercado del título de dominio.
El tribunal sentenciador resolvió que el depósito sólo cu-bría el interés de Torres en el título de dominio y no el interés de la Floor Coverings en el arrendamiento, ya que el Pueblo permitió que Torres retirara todo el depósito, teniendo cono-cimiento de la existencia del contrato de arrendamiento. Pero el hecho de que el Pueblo — ya por descuido o por igno- *948. rancia de-la ley en'cuanto a los derechos de una persona con .* un .-arrendamiento no- inscrito — indebidamente le permitiera .a-Torres retirar todo el depósito-que representaba el valor ¡ total de' los bienes expropiados, no juega papel alguno sobre .las cuestiones de (1) el valor del título de dominio y (2) la , parte de- aquél ■ a la cual la Floor Coverings tenía derecho en ,-virtud de su arrendamiento. (4)
El caso de Musanti v. State, 131 N.Y.S. 20 (N.Y., 1911), , en que descansa el tribunal sentenciador, no es de aplicación. -La opinión de una página emitida por la Corte de Reclama-ciones de Nueva York en dicho caso meramente resuelve que -si el expropiante indebidamente paga todo el valor al dueño ■del título de dominio, debe pagar también al arrendatario por su interés en el mismo. Convenimos con esta decisión. Como hemos indicado, si la Floor Coverings no puede recobrar de Torres, "el Pueblo será responsable a la Floor Coverings por su interés; Pero la cuestión aquí es diferente: ¿Es el .gobierno responsable a un arrendatario en adición a su res-ponsabilidad para con el dueño del título de dominio por el valor total del mismo? Por los motivos ya expuestos con-testamos esta pregunta en la negativa.
 El art. 2, párrafo 9 de la Carta Orgánica, 48 U.S.C.A., see. 737, I L.P.R.A. pág. 55, que estaba en vigor cuando surgió este caso, no exige un resultado diferente, (5) *949Es cierto que su disposición sobre una justa compensación cuando propiedad particular es “tomada” o “perjudicada” por el Gobierno de Puerto Rico, es más amplia que los térmi-nos de la Enmienda Y de la Constitución de los Estados Unidos. Pueblo v. Soc. Agríc. Mario Mercado e Hijos, 72 D.P.R. 792, 798 y 799; Pueblo v. García, 66 D.P.R. 504, 510 a 514; 2 Nichols, supra, sec. 6.38 [3], págs. 296 et seq. Pero no sabemos de caso o tratadista alguno que exprese el criterio de que una disposición constitucional que provea compensa-ción tanto por tomar como por perjudicar bienes, requiera que el gobierno pague al dueño del título de dominio su valor total y además pague a un arrendatario por término fijo por su interés. Cf. United States v. General Motors Corp., 323 U.S. 373, 379 y 380, según aparece citado en el escolio 23, infra.
Nada hay en nuestros estatutos que indique una conclu-sión contraria. Es innecesario que nos detengamos a deter-minar el alcance exacto del lenguaje del tercer párrafo del art. 282 del Código Civil de 1930, ya que el mismo fué eliminado del art. 282 por la Ley núm. 300, Leyes de Puerto Rico, 1946 (.(1) pág. 775).(6) La medida de compensación en casos de expropiación no fué ampliada por la Ley núm. 105, Leyes de Puerto Rico, 1948 ((1) pág. 241), que enmendó el *950art. 4 de la Ley de Expropiación, 32 L.P.R.A. sec. 2905. El art. 4, después de prescribir que una acción de expropiación será in rem, dispone que “La demanda podrá ir dirigida contra los dueños de la propiedad, sus ocupantes y todas las demás personas con derecho o interés sobre la misma; o podrá ir dirigida contra la propiedad en sí.”(7) Esta disposición está de acuerdo con nuestro criterio de que toda persona con un interés en el terreno y con un derecho a compensación tiene derecho a notificación y a audiencia sobre su reclama-ción. Pueblo v. 632 Metros Cuadrados de Terreno, supra. Pero la Ley núm. 105 no restituyó el párrafo tercero del art. 282 del Código Civil de 1930 ni modificó el art. 282 en forma alguna. Tampoco, nada de lo hallado en los arts. 5 (a) y (ó) de la Ley de Expropiación, según fué enmendada, 32 L.P.R.A. sees. 2907 y 2908, nos lleva a un resultado diferente.
El art. 1461 del Código Civil, ed. de 1930, 31 L.P.R.A. see. 4068, no juega papel alguno en este caso en tanto en cuanto se refiere a la naturaleza y cuantía de la compensación al arrendatario. (8) Por motivos que ya hemos expuesto, *951cuando el gobierno expropió el título de dominio en este caso, el arrendatario tenía derecho a que se le compensara por su interés en el arrendamiento aun cuando el contrato de arren-damiento no estuviere inscrito en el registro de la propiedad. El art. 1461 del Código Civil autoriza al comprador de bienes inmuebles a terminar un arrendamiento no inscrito siempre y cuando que al arrendatario se “. . . le indemnice los daños y perjuicios que se le causen.” No podemos ver cómo el art. 1461 puede interpretarse en el sentido de que aumenta las obligaciones del gobierno hacia una persona con un arrenda-miento no inscrito. Así resolverlo equivaldría a conceder más daños a tal arrendatario que a uno cuyo arrendamiento estuviese inscrito. Ni la anterior Carta Orgánica, ni nues-tros estatutos referentes a compensación, ni el art. 1461 exi-gen tan anómalo resultado. La naturaleza y cuantía de la compensación a un arrendatario en una acción de expropia-ción no depende de si su contrato está inscrito o no; recibe la misma compensación en ambos casos.
Durante el juicio Torres asumió exactamente la misma posición que hemos expuesto. Es cierto que en cierto momento en este caso él adoptó una teoría diferente y solicitó permiso para radicar una segunda contestación enmendada alegando que la suma depositada no cubría el valor total de la propiedad. Sin embargo, esta moción nunca se declaró con lugar y Torres la abandonó. Véase el escolio 2. Por el contrario, volvió a su teoría original y repetidamente dijo a través de todo el juicio (1) que el dinero depositado y retirado por él constituía compensación adecuada por el valor total de los bienes, y (2) que como él había retirado el depósito, él y no el gobierno debía compensar a la Floor Coverings por los daños, de haber algunos, ocasionados por la pronta terminación de su arrendamiento; pero que como cuestión de hecho la Floor Coverings no había sufrido tales daños.
*952Todas las ■ partes convienen en que Torres es solvente. En vista de la posición que él asumió en el juicio al efecto de que los daños, de haber algunos, debidos a la Floor Coverings en virtud del arrendamiento deben ser pagados por él, el error del gobierno al no incluir a la Floor Coverings como demandada y al permitir que Torres retirara todo el depósito deja de tener significación alguna. Véase el texto que precede al escolio 4. La única otra responsabilidad del gobierno era depositar la compensación justa por toda la propiedad. Pueblo v. 632 Metros Cuadrados de Terreno, supra. Las partes de quienes se expropia tienen el peso de la prueba para demostrar que el depósito no es suficiente. (9) Torres no hizo esto. Por el contrario, admitió que la suma depositada re-presentaba el valor en el mercado de todos los bienes. De esto surge que cualquier compensación que se pueda conceder a la Floor Coverings por haber perdido su arrendamiento debe venir de Torres — quien es solvente y quien retiró todo el depósito — más bien que por vía de depósito adicional del go-bierno para dicha compensación. El tribunal sentenciador cometió error al ordenarle al Pueblo y no a Torres que pagase dichos daños a la Floor Coverings.
II
 Pasemos ahora a la cuestión de la suma a que tiene derecho la Floor Coverings por la terminación de su arrendamiento con motivo del procedimiento de expropiación. En términos generales, cuando se expropia todo el balance de un arrendamiento, el arrendatario tiene derecho al “. . . valor del uso y ocupación de los bienes arrendados por el resto del . . . término . . . menos el canon estipulado que el arrenda-*953tario tendría que pagar por tal uso y ocupación.” United States v. Petty Motor Co., 327 U.S. 372, 381; United States v. Westinghouse Co., 339 U.S. 261. (10) La Floor Coverings trató de ampararse en esta regla. Presentó a Torres y a José M. Canals, un perito, como testigos sobre la cuestión del valor en el mercado del contrato de arrendamiento. Torres fijó su valor entre $500 y $600 al mes, mientras que Canals fijó una cifra aproximada de $325 al mes, en contraste con los $200 mensuales del contrato.
El tribunal sentenciador concedió a la Floor Coverings la suma de $4,000 por la pérdida de su arrendamiento. Sus conclusiones sobre este punto leen así:
• . que lo que verdaderamente la Floor Coverings Co. of P. R., Inc., estaba pagando por canon o renta del edificio o edificios, no eran escuetamente $200.00 mensuales, sino $200.00 mensuales y $4,176.66 en mejoras para un término de cinco años, de acuerdo ello con los términos del contrato. O sea, una inversión promedio mensual prorrateada de $269.60 por mes. Este Tribunal le da crédito a lo declarado por don Carlos J. Torres respecto al valor rental de lo expropiado en la suma de $500.00 a $600.00 mensuales en su primera declaración. Ello, en unión a la declaración del perito Canals y a la ausencia de prueba de las otras partes sobre el valor de la propiedad en el mercado, para de esa base valorar el derecho al arrendamiento de la interventora, nos mueve a concluir que el arrendamiento de la Floor Coverings Co. of P. R., Inc., tenía un valor de Cuatro Mil Dólares ($4,000.00). Declaramos, además que el *954‘market value method’ no es el método aplicable para valorar en el presente caso el (‘leasehold interest’) valor del perjuicio sufrido por la arrendataria por la pérdida de su arrendamiento, sino el de la capitalización de la renta.”
No aparece con toda claridad cómo llegó el tribunal sen-tenciador a la suma de $4,000. Resolvió que aún faltaban 17 meses para la terminación del arrendamiento. (10a) Y pudo haber concedido 17 X $230.40, o aproximadamente $3,915, toda vez que la suma de $230.40 es la diferencia entre (a) la cifra de $500 mensuales dada por Torres en su testimonio original como el valor del arrendamiento en el mercado y (ó) el canon de $200 mensuales más $69.60 por mes pagados por la Floor Coverings por mejoras hechas al edificio, y pro-rrateado a través del período de cinco años del arrendamiento. De acuerdo con el testimonio de Canals la suma a recobrar sería considerablemente menor. El tribunal sentenciador desde luego no venía obligado a seguir indefectiblemente el testimonio del perito. Pueblo v. Soc. Agríc. Mario Mercado e Hijos, supra, pág. 815. Pero tiene que haber alguna base racional para la cuantía de su sentencia. En cuanto a este punto nos confrontamos con varias dificultades. Primera-mente, como se verá más adelante, Torres retiró las anterio-res cifras en testimonio posterior. Véase el texto que precede al escolio 14. En segundo lugar, no podemos determinar hasta qué punto el tribunal sentenciador usó “capitalización de la renta” en vez del “valor en el mercado” para fijar el valor del arrendamiento. En tercer lugar, aun cuando el tribunal sentenciador no concedió gastos de mudanza propia-mente dichos, véase la Parte III, aparentemente tomó tales gastos en consideración al fijar el valor del arrendamiento, citando con aprobación del caso de United States v. Petty Motor Co., 147 F.2d 912 (C.A. 10, 1945). Pero el tribunal sentenciador pasó por alto el hecho de que este caso ya había sido revocado por la Corte Suprema. United States v. Petty *955Motor Co., supra. En quinto lugar, ninguna de las partes discute en su alegato cómo llegó el tribunal sentenciador a la cantidad de $4,000. Sin embargo, dejamos a un lado todas estas cuestiones. No podemos sostener la conclusión del tribunal sentenciador en cuanto a esta partida porque entra en-juego otro principio en este caso.
Si por ley se fija válidamente un precio máximo a mer-cancía que es luego expropiada por el gobierno, el dueño no tiene derecho, como justa compensación, a más del precio máximo de dicha mercancía, en ausencia de circunstancias especiales que representen vicisitudes peculiarmente aplica-bles al dueño. United States v. Commodities Corp., 339 U.S. 121. La Corte dice a la pág. 124 que “. . . los precios máxi-mos de mercancía que se tiene para la venta representaban no solamente el valor en el mercado sino de hecho el único valor que podía obtenerse por la mayoría de los dueños. Bajo estas circunstancias dichos precios no pueden ignorarse al decidir lo que constituye una justa compensación.” Añadió la Corte a la pág. 125: “Creemos que el propósito del Con-greso y las necesidades de una economía de guerra exigen que los precios máximos sean aceptados como la medida de una justa compensación, hasta donde esto se pueda hacer consis-tentemente con los objetivos de la Enmienda V.’ (11)
*956Es innecesario determinar qué efecto los precios máximos para alquileres fijados bajo nuestra Ley de Alquileres Razonables, según ha sido enmendada — 17 L.P.R.A. secs. 181 et seq. — tendrían sobre la compensación a que tendría derecho el dueño del título de bienes inmuebles expropiados. (12) La cuestión aquí envuelta no es el.valor del título de dominio sino el de un arrendamiento. A tenor con la Ley de Alquileres Razonables, un precio máximo de $200 al mes fué fijado para este arrendamiento. En el caso de Commodities la Corte Suprema específicamente rechazó la teoría de que el dueño tiene derecho, además del precio máximo, a un “valor de retención”; v.g., una concesión por el precio que el -dueño pudiera haber obtenido si se le hubiera permitido retener la mercancía hasta que se hubieran levantado las restricciones sobre los precios. Pero aun cuando la regla fuera en sentido contrario y se permitiera el valor de retención, nada hay en los autos que indique que el precio máximo de $200 al mes pudiera haber sido modificado durante los pocos meses restantes del arrendamiento en este caso. Aparte de la cuestión del efecto de un precio máximo para alquileres sobre el valor en el mercado del título sobre los bienes inmuebles, véase el escolio 12, la misma regla establecida en el caso de Commodities para el control de precios de alimentos y mercancías se aplica al valor de la parte pendiente de un arrendamiento de bienes inmuebles que está bajo el control de alquileres. En United States v. Delano Park Homes, supra, se resolvió que, al determinar el valor de terrenos expropiados, el tribunal sentenciador correctamente tomó en consideración que el expropiado no podía construir en dichos terrenos paña dicha fecha porque no había podido conseguir una prioridad para comprar materiales de construcción durante la emer-*957gencia de guerra. El Juez Learned Hand dijo en el caso de Delano, a la pág. 474: “. . . cuando la autoridad competente ha fijado precios máximos, o ha negado a los dueños algún uso específico de sus bienes, constituye un patente desprecio de su autoridad ya indirectamente conceder un precio mayor en expropiación, o ya permitir que se fije el precio ignorando la restricción fijada.” Véase United States v. Sanitary District, 149 F.2d 951 (C.A. 7, 1945). Cf. Pueblo v. Franceschi, 72 D.P.R. 554, 565 a 567. Por consiguiente, el valor del arren-damiento en este caso no puede fijarse a un tipo mayor del precio máximo, que era la misma suma — $200 al mes — que el tipo fijado en el contrato de arrendamiento. De conformidad con lo antes expuesto, la Floor Coverings no sufrió daño alguno cuando se le privó de la parte aún pendiente de su contrato de arrendamiento.
Como ya se ha indicado “. . . el precio máximo . . . debe aceptarse como la máxima medida de compensación a menos que [el dueño] haya sostenido el peso de probar condiciones y vicisitudes especiales que le son peculiarmente aplicables. Cf. Marion & Rye Valley Ry. Co. v. United States, 270 U.S. 280, 285.” United States v. Commodities Corp., supra, pág. 128. De los autos nada surge al efecto de que la Floor Coverings sostuvo el peso de probar vicisitudes peculiares tales que la eximan de la regla general al efecto de que el precio máximo es lo que rige. En verdad, en su alegato ante este Tribunal la Floor Coverings ni siquiera discute el efecto del precio máximo sobre su reclamación, no empece el hecho de que esta cuestión fué presentada y argumentada por Torres tanto en el tribunal sentenciador como en éste.
El testimonio de Torres no demuestra ninguna vicisitud excepcional a la Floor Coverings. Declaró como testigo de ésta que la parte restante del arrendamiento valía de $500 a $600 al mes. Más tarde fué llamado nuevamente a la silla de testigos por su propio abogado y retiró estas cifras porque en su testimonio original él no había tomado en consideración (1) que se había fijado un precio máximo de $200 al mes-*958para este arrendamiento bajo la Ley de Alquileres Razonables y (2) que el contrato de arrendamiento sólo tenía poco tiempo de vida. (13) Por tanto convenimos con la manifestación hecha varias veces por el tribunal sentenciador durante el juicio al efecto de que el último testimonio de Torres “mató” su testimonio original en cuanto al valor en, el mercado del arrendamiento. (14) El hecho de que Torres — y aparente-mente Canals — no tomaran en consideración el precio máximo privó sus testimonios de valor alguno sobre esta cuestión.
Hubo alguna prueba al efecto de que sería difícil y costoso para la Floor Coverings obtener otro edificio razonablemente accesible para los trabajadores entrenados en la manufactura de alfombras. Fuera del hecho de que aquí también tal testimonio pierde su validez porque los testigos no tomaron en consideración la posibilidad del control de precios al estimar el canon que Floor Coverings hubiera tenido que pagar al tomar en arrendamiento otro edificio para su fábrica, los problemas de alquilar un edificio satisfactorio para fines comerciales durante un período de control de alquileres no eran sólo de la Floor Coverings. Además, de ordinario el gobierno no viene obligado a pagar por bienes expropiados a base de “. . . un valor especial al dueño debido a su adaptabilidad a sus necesidades . . .” United States v. Cors, 337 U.S. 325, 332; United States v. General Motors, supra, pág. 379; 4 Nichols, supra, págs. 12 y 13, 45. El gobierno “. . . debe pagar únicamente por lo que expropia y no por las oportunidades que el dueño pueda perder como resultado de la expropiación . . .”. Dolan, Consequential Damages in Federal Condemnation, 35 Va. L. Rev. 1059. La fórmula es el valor de los bienes expropiados, no lo que pueda *959costar al expropiado sustituirlos en relación con un negocio anteriormente establecido en ellos. 4 Nichols, supra, págs. 415 y 416.
Una cuestión diferente se nos presentaría si el gobierno fijara un precio máximo para algún artículo o para la renta de un inmueble específico a fin de expropiarlo a ese precio. United States v. Felin & Co., supra, pág. 646, opinión con-currente de tres jueces; Braucher, supra, pág. 1110; Nota, Determination of Just Compensation in a Controlled Market, 17 U. Chi. L. Rev. 125, 126; United States v. Commodities, supra, pág. 141, opinión disidente. Pero eso no ocurrió aquí. Toda vez que, como hemos visto, de ordinario un arrendatario tiene derecho únicamente a la suma en que el valor en el mercado de un arrendamiento excede el canon convenido, la Floor Coverings — que no podía bajo la Ley de Alquileres Razonables haber traspasado su arrendamiento a un canon mayor que el fijado en el contrato de $200 mensuales — no tiene derecho, con excepción del dinero que invirtió en las mejoras que a continuación se mencionan, a ninguna compen-sación por su arrendamiento.
El contrato exigía a la Floor Coverings que reconstruyera un establo para poderlo usar como fábrica de alfombras de conformidad con planos y especificaciones que se hicieron parte del mismo. A tenor con el contrato el dueño contri-buiría con $5,032.13 por el costo de estas alteraciones, y cual-quier suma en exceso sería' pagada por la arrendataria. Este exceso resultó en $4,176.66. Además de pagar el canon máximo de $200 al mes, la Floor Coverings en consecuencia venía obligada según el contrato a realizar mejoras perma-nentes que aumentarían el valor de la propiedad, las cuales le costaron $4,176.66. De ordinario, tales mejoras serían to-madas en consideración al compensar al arrendatario por el valor en el mercado del período restante de su arrendamiento aun donde, como ocurre aquí, las mejoras permanentes rever-tirían al dueño a la terminación del arrendamiento. Department of Public Works and Buildings v. Bohne, supra, 324; *960United States v. 425,031 Square Feet of Land, etc., supra, 800; Mayor etc., of Baltimore v. Gamse & Bro., 104 Atl. 428 (Md., 1918) ; McCormick, The Measure of Compensation in Eminent Domain, 17 Minn. L. Rev. 461, 473, escolio 36. Pero como hemos visto, la Floor Coverings no tiene derecho a com-pensación por la pérdida de su arrendamiento propiamente dicho, en vista del precio máximo de $200 mensuales como canon de arrendamiento por los bienes. Bajo estas circuns-tancias peculiares, toda vez que la Floor Coverings fué pri-vada del uso de la fábrica de alfombras durante el resto del término de su arrendamiento a un canon máximo de $200 al mes, la misma tiene derecho a recibir, de la suma fijada como el valor del título de dominio, la parte proporcional de dichos $4,176.66 correspondiente al período pendiente del contrato de arrendamiento. De lo contrario resultaría en un inme-recido beneficio para Torres, quien se hubiese visto obligado a permitirle a la Floor Coverings que usara la propiedad según mejorada por ésta al canon máximo de $200 mensuales durante el período restante del arrendamiento, si la propiedad no hubiera sido expropiada. Cf. Department of Public Works and Buildings v. Bohne, supra; United States v. 425,031 Square Feet of Land, etc., supra; Mayor, etc., of Baltimore v. Gamse & Bro., supra.
Al discutir la anterior partida, la Floor Coverings sos-tiene que tiene derecho a $1,183.37. Llega a esta suma dividiendo $4,176.66 — suma con que contribuyó para las me-joras — por 60 meses, el término del arrendamiento, obteniendo una cifra mensual de $69.61. Entonces multiplica $69.61 por 17, en vista de su teoría de que el período pendiente del arrendamiento era de 17 meses, llegando a la suma de $1,183.37.
17 Aceptamos la cifra mensual de $69.61. (15) Pero no po-demos convenir en que la Floor Coverings tenía derecho a *961dicha suma durante 17 meses. Floor Coverings arguye (1) que el contrato de arrendamiento disponía que el término de cinco años empezaría a correr cuando se terminaran las mejoras, y (2) que toda vez que las mejoras se terminaron el 19 de septiembre de 1946 y la propiedad fué expropiada el 19 de abril de 1950, el período pendiente del arrendamiento era de 17 meses. (16) La dificultad con esta contención es que el contrato dispone que empezaría a correr cuando la Floor Coverings empezara a reconstruir el edificio, con un disponiéndose al efecto de que el canon sería $100 al mes hasta que las mejoras se terminasen y $200 al mes de ahí .en adelante. (17) Bajo estas disposiciones del contrato de arren-damiento la Floor Coverings pagó $100 al mes como canon durante dos meses, empezando el 7 de mayo de 1946, y $200 al mes de ahí en adelante. El término de cinco años por consiguiente empezó a correr el 7 de mayo de 1946. El go-bierno permitió a la Floor Coverings que permaneciera en posesión de la propiedad y siguiera operando su fábrica de *962alfombras en ella hasta fines de la primera semana de agosto de 1950. En consecuencia, usó la propiedad durante 4 años y 3 meses, y la parte pendiente de su arrendamiento eran 9 meses. Por tanto, la Floor Coverings tenía derecho a $69.61 X 9, o sea $626.49. (18)
La Floor Coverings apela de la sentencia en tanto en cuanto ésta no la compensó por (1) costos de la mudanza, desmontar su equipo y volverlo a montar en otro sitio, y (2) pérdida de negocios durante las dos semanas que invirtió en mudar su fábrica de alfombras. (19) No encontramos error en estos pronunciamientos del tribunal sentenciador.
Cuando el gobierno expropia únicamente parte del término pendiente de un contrato de arrendamiento, los gastos de mudanza y otras partidas relacionadas con ésta son tomados en consideración al determinar la justa compensación para el expropiado. United States v. General Motors Corp., supra. Pero cuando como en este caso se expropia el título de domi-nio — que incluye la parte pendiente del arrendamiento — el arrendatario no tiene derecho a compensación por tales costos de mudanza o por la pérdida de negocios mientras se muda. United States v. Westinghouse, supra; United States v. Petty Motor Co., supra. La razón por la cual se toman en consi-deración estas partidas en el primer caso y se rechazan en el segundo es la siguiente: “Existe una diferencia fundamental *963entre expropiar parte de un* arrendamiento y expropiar todo el arrendamiento. Esa diferencia consiste en que el arren-datario debe regresar a la propiedad cuando el gobierno ter-mine de usarla, o por lo menos la responsabilidad por el término del arrendamiento que no se expropia descansa sobre el arrendatario. Esto se suscitó en la decisión del caso de General Motors. Por razón de tal obligación continua en todas las expropiaciones parciales de arrendamientos, el valor de los derechos del arrendatario que son expropiados puede ser afectado por evidencia del costo de una mudanza provisional.” United States v. Petty Motor Co., supra, págs. 379 y 380. (Bastardillas nuestras.) (20)
Al rechazar costos de mudanza y pérdida de ganancias como daños compensables cuando se expropia todo el término pendiente del arrendamiento, la corte dijo en el caso de Petty Motor a las págs. 377 a 379:
“Ni la Constitución ni los estatutos definen el significado de justa compensación. Pero se ha reconocido que justa com-pensación es el valor del interés que se expropia. Esto no es el valor al dueño por sus propósitos particulares o al expro-piante por algún uso especial, sino un llamado ‘valor en el mercado’. Se reconoce que un dueño a menudo recibe menos que el valor que la propiedad tiene para él, pero la experiencia ha demostrado que la regla es razonablemente satisfactoria. Toda vez que el ‘valor en el mercado’ no fluctúa con las nece-sidades del expropiante o del expropiado, sino con la demanda general para la propiedad, evidencia de pérdidas de ganancias, daños a la plusvalía, gastos de mudanza y reinstalación, y tales otras pérdidas consecuentes son rechazadas en acciones fede-rales de expropiación. Mitchell v. United States, 267 U. S. 341, 844; United States ex reí. T. V. A. v. Powelson, 319 U.S. 266, 281; Potomac Electric Power Co. v. United States, 66 App. D. C. *96477, 85 F.2d 243; Orgel, Valuation under Eminent Domain, cap. V. A los fines de estos casos, es inmaterial si el gobierno de hecho expropió los intereses de los arrendatarios en adición al uso provisional de la propiedad o solamente destruyó el derecho de ocupación del arrendatario. Si se expropia alguna propiedad, procede la compensación. Cf. United States v. Welch, 217 U.S. 383.
“Hubo una expropiación completa de todo el interés de los arrendatarios en la propiedad. Se ha insistido en que medir la justa compensación por la expropiación de un arrendamiento por su valor en el mercado o por la diferencia entre un canon razonable a la fecha de la expropiación y el canon convenido, es injusto. Se ha dicho que la injusticia emana del hecho de que en realidad no hay mercado para arrendamientos; que su valor es algo peculiarmente personal para el arrendatario. Lo mismo es cierto en cuanto a daños incidentales y consecuentes para el dueño de la propiedad. Creemos que la regla más sabia bajo los estatutos federales es tratar la expropiación de todos los intereses en un arrendamiento igual que la expropiación de todos los intereses en una propiedad. En ninguno de estos dos. casos debe admitirse evidencia en cuanto al costo de mudanza o reinstalación. Tales costos son aparte del valor de la cosa expropiada. Son costos personales del arrendatario. El arren-datario tendría que mudarse a la terminación del término de su arrendamiento a menos que el contrato sea renovado. (21) La compensación por el valor de su arrendamiento cubre la pérdida resultante de la terminación prematura con excepción de la situación poco usual cuando al presente existe un costo mayor de reinstalación que en una fecha futura.” (Bastardillas-nuestras.) (22)
La disposición en nuestra Carta Orgánica de compensa-ción por propiedad “tomada” o “perjudicada” por el Gobierno-de Puerto Rico es más amplia que los términos de la En-*965mienda V de la Constitución de los Estados Unidos. Véase la Parte I. Pero aun bajo nuestro requisito constitucional debe haber un daño al terreno propiamente dicho o a los derechos de propiedad sobre el mismo; interrupción del ne-gocio operado sobre el terreno, pérdida de negocios durante la mudanza, gastos de mudanza, y costo de reinstalación del equipo no son compensables. Pueblo v. Soc. Agríc. Mario Mercado e Hijos, supra, pág. 800; Springfield Southwestern Ry. Co. v. Schweitzer, 158 S.W. 1058 (Mo., 1913) ; 2 Nichols, supra, págs. 348 y 349, citando el caso de Louisiana Highway Commission v. Boudreaux, 139 So. 521 (La., 1932) ; Anotación, 3 A.L.R.2d 286, 312, 318 y 319; Developments in the Lav) — Damages, 61 Harv. L. Rev. 113, 178; United States v. General Motors Corp., supra. En el último caso la Corte Suprema dijo claramente que de ordinario donde, como en este caso, el título de dominio es expropiado, partidas tales como gastos de mudanza, costos de reinstalación del equipo, y pérdida de negocios no son compensables aun bajo un man-dato constitucional como el nuestro que exige compensación por propiedad “tomada” o “perjudicada”. (23) Por los mo-tivos expuestos en la Parte I, no procede la compensación bajo nuestro Código Civil y nuestra Ley de Expropiación Forzosa por costos de mudanza y pérdida de negocios. Si bien con-cedimos gastos de mudanza bajo las circunstancias envueltas en Pueblo v. Soc. Agríc. Mario Mercado e Hijos, supra, dicho *966caso es distinguible. (24) Resolver lo contrario equivaldría a exigir compensación para toda persona que ocupe bienes expropiados — ya sea el dueño del título de dominio o un . arrendatario de los bienes — por sus gastos generales de mu-danza. Nuestro requisito constitucional de compensación por propiedad tomada o perjudicada — si bien es más amplio que la disposición federal que se limita a compensación por pro-piedad tomada — no incluye tales gastos.
IV
 En su apelación Torres señala como único error el pronunciamiento del tribunal sentenciador al efecto de que el arrendamiento terminó el 19 de abril de 1950 a virtud de la expropiación. El Pueblo expropió los terrenos y el edificio en que radicaba la fábrica de alfombras pero no expropió la casa y solar contiguos que también estaban cubiertos por el contrato de arrendamiento. Torres arguye que después de la expropiación, la Floor Coverings siguió siendo responsable por todo el canon — o por lo menos por la parte proporcional correspondiente a la casa — por el período restante del contrato.
*967Es innecesario que determinemos si resolveríamos que todo el canon — o solamente la parte proporcional del mismo— debe pagarse cuando permanece vigente un arrendamiento luego de haberse expropiado el título de dominio del terreno. Cf. Anotaciones, 163 A.L.R. 679, 43 A.L.R. 1176; Nota, Lease Frustration by Eminent Domain, 40 Ill. L. Rev. 558; McCormick, supra, 473, escolio 36; John Hancock Mut. Life Ins. Co. v. United States, 155 F.2d 977 (C.A. 1, 1946), cert. denegado, 329 U.S. 774. Dejamos esta cuestión pendiente ya que convenimos con el tribunal sentenciador en que en este caso el arrendamiento no continuó en vigor bajo nuestro Código Civil luego de haberse expropiado el edificio principal y los terrenos en que éste enclavaba. Cuando mediante expropiación se destruye el propósito para el cual se otorga un arrendamiento, el contrato se da por terminado y el arrendatario no responde al arrendador por los cánones. Art. 1458, Código Civil, ed. de 1930, 31 L.P.R.A. see. 4065. Véanse Nota, suprá, 40 Ill. L. Rev. 558, 559 a 561, y casos citados; 31 Calif. L. Rev. 338 y 445; Anotación, 3 A.L.R.2d 286, 298. El arrendamiento entre Torres y la Floor Coverings demuestra de su faz que su fin principal, si no el único, era la explotación de una fábrica de alfombras en el establo que iba a ser reconstruido por la Floor Coverings. La pequeña vivienda que allí había era meramente incidental a dicho propósito. Por tanto el con-trato de arrendamiento se frustró por la actuación del go-bierno al expropiar el edificio principal y los terrenos en que éste enclavaba. De esto surge que la Floor Coverings no podía serle responsable a Torres bajo el contrato bien por todos los cánones o bien por alguna parte proporcional de los mismos. (25)
La cuestión restante surge del hecho de que Torres cobró “cánones” a razón de $200 al mes a la Floor Coverings durante abril, mayo y junio de 1950, no empece el hecho de *968que el edificio de la fábrica y los terrenos en que éste encla-vaba pertenecían al Pueblo desde el 19 de abril de 1950. Torres admite que el gobierno tiene derecho a la mayor parte de este dinero por el uso de su propiedad. Pueblo v. Soc. Agríc. Mario Mercado e Hijos, supra; López v. Tribunal de Distrito, 67 D.P.R. 176, 179 y 180. Sin embargo, toda vez que la casa continuó siendo de Torres, éste tiene derecho a una suma razonable — que fijamos en $35 mensuales — por su uso por la Floor Coverings durante dicho período. (26) De conformidad, modificaremos la sentencia a fin de ordenarse a Torres que pague al Pueblo la suma de $385 por “cánones” pagados a Torres por la Floor Coverings durante el período en que una suma razonable por el uso de la propiedad debió haberse pagado al gobierno. (27) Torres a su vez tiene de-recho a retener la porción restante de los “cánones” pagádosle por la Floor Coverings durante parte del mes de abril, mayo y junio de 1950, por el uso de la casa a razón de $35 mensuales.

La sentencia del anterior Tribunal de Expropiaciones será modificada (1) eliminándole la disposición de que El Pueblo pagará a la Floor Coverings la suma de $4,000 por la pérdida de su arrendamiento, (2) requiriendo a Torres que pague a la Floor Coverings $626.49 por la pérdida del referido arrendamiento, y (S) ordenando a Torres que pague al Pue-
*969
bio la suma de $885 de los “cánones” cobrados por Torres a la Floor Coverings luego de haber sido El Pueblo investido con ■el título de los bienes. 
(28)

El Juez Asociado Sr. Negrón Fernández no intervino.

 Torres había dado la propiedad en arrendamiento a McCormick, Alcaide & Co., S. en C., una sociedad propiedad de y controlada por Torres. La sociedad a su vez la había subarrendado a la Floor Coverings. Sin embargo, en vista de la identidad de intereses entre Torres y la sociedad, seguiremos la pauta trazada por las partes y el tribunal sentenciador al caracterizar a Torres como el arrendador y a la Floor Coverings como la arrendataria, a los fines de este caso.


1) El 31 de enero de 1951, pocos días después de comenzado el juicio, Torres solicitó permiso para radicar una segunda contestación enmendada. La moción decía que él había consentido' en una sentencia fijando las sumas depositadas como el valor en el mercado de los bienes expropiados bajo la impresión de que estas cantidades no incluían cualesquiera daños debidos a la Floor Coverings. La proyectada segunda contestación enmendada ale-gaba que “el valor total” de los bienes era de $29,680.75 y solicitaba que se ordenase al Pueblo que depositara la suma adicional de $10,405, que era exactamente la suma reclamada por la Floor Coverings en su segunda contestación enmendada. El tribunal sentenciador nunca concedió per-miso a Torres para radicar esta propuesta segunda contestación enmen-*945dada. Y durante el juicio Torres abandonó la teoría expuesta en ella al efecto de que cualquier suma que se le debiera a la Floor Coverings tenía que ser pagada por el Pueblo. Por el contrario, si bien-Torres sostenía que la Floor Coverings no había sufrido daño alguno, repetidamente admitió durante el juicio que en caso de tener que pagársele alguna cantidad'a la Floor Coverings, la misma debía proceder del depósito retirado por él.


 En el tomo 4 de Nichols, supra, pág. 163, se dice que “. . . en casos excepcionales, cuando el valor agregado de los intereses separados excede el valor del título de dominio, tales intereses pueden valorarse separada-mente”, citándose Mayor, etc., of City of Baltimore v. Latrobe, 61 Atl. 203 *947(Md., 1905), y haciéndose referencia además a City of St. Louis v. Rossi, 64 S.W.2d 600 (Mo., 1933). Al mismo efecto, 1 Orgel, supra, págs. 461 a 463, 470 et seq. Pero tales casos envuelven hechos peculiares. Ninguno de ellos es un caso en que como ocurre aquí tenemos un arrendamiento co-rriente por término fijo del dueño del título de dominio. Las únicas circuns-tancias especiales aquí — el embrollo de procedimiento que surgió porque el Pueblo indebidamente no incluyó como demandado a la arrendataria y por-que Torres primeramente expuso pero finalmente retiró la teoría al efecto de que la compensación por el arrendamiento debía otorgársele a la Floor Coverings en adición a la compensación de Torres por el valor total del título de dominio — no podía afectar el valor de los intereses tomados de las partes respectivas. Por consiguiente es innecesario pasar sobre la cues-tión de si tan excepcional caso podría alguna vez surgir en esta jurisdicción.


 La demanda dice lo siguiente:

“Personas Con Interés Compensación

“(a) Carlos J. Torres y su esposa Estela Alcaide como dueños de la parcela. $1,528.52
“(6) Carlos J. Torres y su esposa Estela Alcaide como dueños de ciertas estructuras y mejoras enclava-das en la parcela. 17, 747. 50
$19, 276. 02”
El gobierno debió añadir a la Floor Coverings como parte con un inte-rés, en estas cantidades. Pero el dejar de hacerlo no cambia el hecho de que en sustancia el Pueblo, habiendo expropiado el título de dominio, alegó que éste valía la suma depositada.


 En la Sección 9 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico aparece exactamente la misma disposición: “No 'se tomará o perjudicará la propiedad privada para uso público a no ser *949mediante el pago de una justa compensación y de acuerdo con la forma provista por ley.” 1 L.P.R.A. pág. 189.


 El art. 282 del Código Civil de 1930 prescribía:
“Nadie podrá ser privado de su propiedad sino por autoridad compe-tente y por causa justificada de utilidad pública, previa siempre la indem-nización correspondiente.
“Si no precediere este requisito, las cortes de distrito ampararán, y en su caso, reintegrarán en la posesión al expropiado.
“La indemnización comprenderá no sólo el valor de la cosa de la cual el propietario es privado, sino que también una remuneración por los daños y perjuicios que se le ocasionen con la privación de la propiedad.”
Dicho art. 282, según fué enmendado por la Ley núm. 300 de 1946 —31 L.P.R.A. see. 1113 — prescribe ahora como sigue:
“Nadie podrá ser privado de su propiedad sino por autoridad compe-tente, por causa justificada de utilidad pública o beneficio social, y mediante el pago de una justa compensación que se fijará en la forma provista por ley.”


 El art. 4, según fué enmendado por la Ley núm. 105 de 1948, dis-pone en parte lo siguiente:
“Dicho procedimiento de expropiación será in rem, y el demandante puede incluir, si así lo cree conveniente en la misma demanda, una o más propiedades, pertenezcan o no al mismo dueño; Disponiéndose, que cuando la totalidad de una propiedad a ser expropiada sea el resultado de la agru-pación de dos o más propiedades o parcelas que por colindar entre sí for-man un solo cuerpo de bienes, bien pertenezcan o no al mismo dueño, dicha propiedad a ser expropiada podrá describirse en la demanda como si fuera un solo cuerpo de bienes a todos los fines del procedimiento. La demanda podrá ir dirigida contra los dueños de la propiedad, sus ocupantes y todas las demás personas con derecho o interés sobre la misma; o podrá ir diri-gida contra la propiedad en sí. Cuando ocurriere esto último, en la de-manda se mencionarán, hasta donde sea posible al demandante determinarlo, los nombres de todas aquellas personas que como dueños, ocupantes, o po-seedores de cualquier derecho o interés sobre la propiedad deben ser noti-ficados del procedimiento a los fines del derecho que puedan tener a la compensación que se fije por el valor de la propiedad expropiada, o a los daños que el procedimiento ocasione.”


 E1 art. 1461 dice así:
“El comprador de una finca arrendada tiene derecho a que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario y lo dis-puesto en la ley hipotecaria.
*951“Si el comprador usare de este derecho, el arrendatario podrá exigir que se le deje recoger los írutos de la cosecha que corresponda al año agrícola corriente y que el vendedor le indemnice los daños y perjuicios que se le causen.”


 En un caso de expropiación sobre la cuestión de compensación . . (1) el demandado es en efecto el demandante; (2) éste debe presentar su evidencia en primer lugar; y (3) tiene el peso de la prueba en cuanto a valoración.” Pueblo v. 632 Metros Cuadrados de Terreno, supra, pág. 976; Pueblo v. García, supra; Canino v. Tribl. de Expropiaciones, 70 D.P.R. 152 ; United States ex rel. T. V. A. v. Powelson, 319 U.S. 266, 273 y 274; Dolan, Present Day Court Practice in Condemnation Suits, 31 Va. L. Rev. 9, 17; 5 Nichols, supra, pág. 198.


 Al mismo efecto, Department of Public Works and Buildings v. Bohne, 113 N.E.2d 319, 324 (Ill., 1953) ; United States v. Certain Lands, etc., 183 F.2d 320, 321 (C.A. 3, 1949) ; United States v. 425,031 Square Feet of Land, etc., 187 F.2d 798 (C.A. 3, 1951) ; United States v. Advertising Checking Bureau, 204 F.2d 770 (C.A. 7, 1953) ; Anotación, 3 A.L.R.2d 286, 290; 4 Nichols, supra, págs. 175 a 177.
Resolvimos en Junta Escolar de Carolina v. Saldaña et al., 14 D.P.R. 348, 369 a 376, que un arrendatario tiene derecho a compensación en un'á acción de expropiación por la pérdida de su arrendamiento. Sin embargo, en tanto en cuanto respecta a la medida de daños según ésta se describe.a la pág. 370 del caso de Saldaña, notamos que dicho caso fué resuelto antes de la enmienda del art. 282 del Código Civil según aparece del escolio 6. Véanse también' American R. R. Co. of P. R. v. Quiñones, 15 D.P.R. 1; Veve v. Lloreda, Juez de Distrito, 17 D.P.R. 564.


 Pero véase el texto que precede al escolio 18 en cuanto al período restante del arrendamiento.


 Los controles de precios y alquileres restringen la libertad de los dueños de hacer negocios con sus bienes, pero las pérdidas que puedan ocurrir debido a tales restricciones no son compensables porque no ha habido ‘adquisición’.” Nota, Recent Constitutional Development on Eminent Domain, 4 Vand. L. Rev. 673, citando Bowles v. Willingham, 321 U.S. 503, 517 (control de alquileres) ; Yakus v. United States, 321 U.S. 414 (control de precios). Véanse United States v. Felin & Co., 334 U.S. 624; Gladding, McBean & Co. v. United States, 101 F. Supp. 358 (Ct. Cl., 1951); Safeway Stores v. United States, 93 F. Supp. 900 (Ct. Cl., 1950) cert. denegado 341 U.S. 953; Oro Fina Consolidated Mines v. United States, 92 F. Supp. 1016 (Ct. Cl., 1950); Braucher, Requisition at a Ceiling Price, 64 Harv. L. Rev. 1103; Nota, OPA Ceiling Prices as Evidence of Value, 60 Harv. L. Rev. 132; 65 Harv. L. Rev. 1061; Frank, The United States Supreme Court: 19J/.9-50, 18 U. Chi. L. Rev. 1, 14 y 15; Nota, Marcus, The Talcing and Destruction of Property under a Defense and War Program, 27 Cornell L. Q. 476, 528; Nota, Determination of Just Compensation in a ControHed Market, 17 U. Chi. L. Rev. 125; 1 Orgel, supra, ségunda ed. págs. 122 a 132; 4 Nichols, supra, págs. 61 a 63; id., 1954 Cum. Supp. pág. 56.


 Toda vez que el precio de venta del título de dominio sobre bienes inmuebles no está controlado por nuestra Ley de Alquileres Razonables, el precio máximo hasta cierto punto afecta, pero no controla, el precio en el mercado del referido título. Véanse United States v. Delano Park Homes, 146 F.2d 473 (C.A. 2, 1944) ; United States v. 49,375 Square Feet of Land, etc., 92 F. Supp. 384, 393 (Dist. Ct., N.Y., 1950).


 El valor en el mercado de un contrato de arrendamiento a largo plazo que aún no ha expirado es mayor que el de un contrato comparativamente corto. United States v. Certain, Lands, etc., supra.


“) En vista de estas manifestaciones del tribunal sentenciador es ex-traño, como hasta ahora hemos indicado, que el tribunal sentenciador ba-sara su conclusión de hecho en cuanto al valor del arrendamiento en este testimonio de Torres. ' ■ ’ '


 La Floor Coverings pu'do concebiblemente argüir que un período me-nor de 60 meses — v.g.,.desde la terminación de las mejoras hasta el fin" dél arrendamiento — debió usarse como el divisor, lo cual le daría una. cifra ftiensual' un poco- más alta que $69.61. Pero la Floor Coverings no hace-*961este argumento. Y los autos guardan silencio en cuanto a la fecha exacta en que la Floor Coverings empezó a disfrutar de todas o de parte de las mejoras. Por consiguiente seguimos a la Floor Coverings al usar el pe-ríodo de 60 meses para amortizar la contribución de ella a las mejoras.


 Aun cuando la Floor Coverings tuviera razón al sostener que el arrendamiento disponía que los cinco años empezarían a correr • cuando se terminaran las mejoras, de los autos no surge claro cuándo esto ocurrió. La Floor Coverings ofreció prueba fijando el 19 de septiembre de 1946. Pero ella empezó a pagar renta a razón de $200 mensuales el 7 de julio de 1946. El contrato de arrendamiento disponía que el canon sería de $100 mensuales hasta que se terminaran las mejoras y luego de $200 al mes. Véase el escolio 17. Quaere, aun bajo la teoría de la Floor Coverings, si los cinco años empezaron a correr el 7 de julio de 1946 en vez del 19 de septiembre de 1946.


 El segundo párrafo del contrato, otorgado el SO de abril de 1946, dispone que el mismo tendrá vigencia “. . . durante el término de cinco años a partir de la fecha indicada en el párrafo vigésimo quinto.”
El párrafo vigésimo quinto dispone como sigue: “Desde la fecha en que el subarrendatario empiece las mejoras y reconstrucción del rancho y hasta la fecha de su terminación, el canon mensual a pagarse será de Cien Dólares ($100) ; a la terminación de las mejoras el canon será de Dos-cientos Dólares ($200) mensuales según se ha convenido anteriormente.
“Disponiéndose que los trabajos a llevarse a cabo para dar comienzo a las mejoras empezarán no más tarde de treinta días desde el otorgamiento de esta escritura.”


 Por los motivos expuestos en la opinión, no podemos convenir con la conclusión de hecho del tribunal sentenciador al efecto de que las mejoras deben calcularse a base de 17 meses. De cualquier modo, el tribunal sen-tenciador no hizo una concesión por separado de esta partida. Por el contrario, como hemos visto, el tribunal sentenciador añadió $69.60 por mes al canon de $200 mensuales y entonces, comparando la cifra de $269.60 al mes con el alegado valor en el mercado de $500 mensuales, concedió a la Floor Coverings la suma de $4,000 por la pérdida del arrendamiento. Véase el texto que precede al escolio 10a. y el escolio 19.


 La Floor Coverings también señaló como error el no haber el tribunal sentenciador coneedídole una parte proporcional del costo de las me-joras permanentes hechas por ella, correspondiente al período aun pendiente del contrato de arrendamiento. Consideramos este punto en la Parte II. Véase el escolio 18.


 Aun cuando se tomen en consideración partidas tales como gasto de mudanza, porque sólo se expropie parte del término aun pendiente del arrendamiento, las mismas no se conceden como partidas independientes sino únicamente como elementos a ser considerados para determinar el valor en el mercado del contrato por el período que el gobierno expropia. United States v. General Motors Corp., supra, pág. 383; United States v. Westinghouse, supra, págs. 263 y 264.


 El tribunal sentenciador, al negarse a conceder gastos de mudanza, al arrendatario en este caso, dijo que tales gastos “. . . son los mismos que normal e indefectiblemente hubiera tenido que sufrir al vencimiento-de su contrato.”


 Al mismo efecto, 18 U. Chi. L. Rev. 349, 352; 4 Nichols, supra,, pág. 272; McCormick, supra, 476 a 478; Minsk v. Fulton County, 64 S.E.2d 336 (Ga., 1951) ; United States v. 40,379 Square Feet of Land, etc., 58 F. Supp. 246 (Dist. Ct., Mass., 1944); Mayor, etc., of Baltimore v. Gamse & Bro., supra.


 En el caso de la General Motors Corp. la corte dijo a las págs. 379 y 380: “El soberano de ordinario expropia el título de dominio. La regla en tal caso es que la compensación por dicho interés no incluye futuras pérdidas de ganancias, los gastos de mudar del lugar equipo removible y bienes muebles, la pérdida de la plusvalía que es inherente a la localización del terreno, o cualesquiera otras pérdidas consecuentes similares que sobre-vendrían a la venta de la propiedad a cualquier otra persona que no sea el soberano. No.hay duda de que todos estos elementos serían considerados por un dueño al determinar si vende y a qué precio. No hay duda, por tanto, de que si el dueño ha de ser compensado por la pérdida consecuente al expropiársele sus bienes por el soberano, estos elementos deben ser consi-derados debidamente. Pero los tribunales han resuelto. generalmente que los mismos no deben ser considerados como parte de la compensación por el título de dominio que el gobierno expropia. No debe entenderse como que nos desviamos de la regla que los tribunales han establecido, la cual *966creemos correcta. Aun cuando las constituciones estatales ordenan que se conceda compensación por propiedad ‘tomada o perjudicada’ para uso pú-blico, como muchas lo hacen, se ha resuelto generalmente que lo que se toma o pérjudica es el grupo de derechos que el llamado dueño ejercita en su dominio die la cosa física, y que el perjuicio a estos derechos de dominio no incluye pérdidas a su negocio u otros damos consecuentes.” (Bastardillas nuestras.) En apoyo de este criterio la corte cita Orgel, supra, Ira. ed., Cap. V, pág. 253.


 En el caso de Mario Mercado dijimos que (pág. 799) “. . . cuando la mejora está adherida al inmueble expropiado debe concederse indemniza-ción por el costo de su remoción, bajo la teoría de una expropiación parcial.” (Bastardillas nuestras.) En dicho caso resolvimos que cierta maquinaria formaba parte del terreno porque (pág. 800) “. . . no podía removerse la maquinaria del edificio expropiado sin que éste fuera demolido . . .”. En su alegato ante este Tribunal la Floor Coverings no alega que tiene derecho a gastos de mudanza porque su maquinaria estuviera adherida al terreno. Esta parte del caso de Mario' Mercado no es por consiguiente aplicable a éste. Cf. United States v. Becktold Co., 129 F.2d 473 (C.A. 8, 1942); Potomac Electric Power Co. v. United States, 85 F.2d 243 (C.A., D.C., 1936) ; In re Gratiot Ave., City of Detroit, 293 N.W. 755 (Mich., 1940) ; Anotaciones, 156 A.L.R. 397, 34 A.L.R. 1523.


 Dejamos pendiente la cuestión de la responsabilidad del arrenda-tario por los cánones — o una parte proporcional de los mismos — cuando, contrario a los hechos de este caso, la expropiación de parte de los bienes arrendados no frustra el objeto primordial del arrendamiento.


 La prueba fué contradictoria sobre esta partida. Los estimados oscilaron de $15 a $50 por mes. El tribunal sentenciador no resolvió este conflicto. De ordinario devolveríamos este caso al tribunal sentenciador para que llegue a una conclusión de hecho sobre este punto. Pueblo v. Soc. Agríc. Mario Mercado e Hijos, supra, pág. 808. Pero en vista de la conveniencia de terminar este prolongado pleito, hemos apreciado la eviden-cia sobre esta cuestión y fijado el valor proporcional de la casa durante el' período envuelto en $35 mensuales.


 El gobierno tiene derecho a la suma de $165 mensuales — cantidad que hemos asignado al edificio y solar expropiados, véase el escolio 26 — por los 2% meses transcurridos desde el 19 de abril al 30 de junio de 1950, o sean $385. Notamos que el gobierno no hace reclamación alguna a la Floor Coverings por el uso de los bienes desde el 30 de junio de 1950 hasta la terminación de la primera semana de agosto de 1950, fecha en que la Floor Coverings terminó sus trabajos en la fábrica de alfombras.


 Seg’ún se indica en la Parte I, si por cualquier motivo la Floor Covering's no puede recobrar de Torres la suma de $626.49, el Pueblo será responsable de ella a la Floor Coverings.